Citation Nr: 0634306	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  98-17 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating higher than 50 percent for old 
compression fracture of L3, right posteriolateral herniated 
pulposus at L5-S1, and bulging disc at L4-L5, with 
degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, and was remanded in September 2004.   

On another matter, in September 2004, the Board referred for 
RO action an apparent informal claim of entitlement to 
service connection for additional and separate low back 
disability affecting the spine at L2-3.  That matter is again 
REFERRED for appropriate action.


REMAND

While the Board sincerely regrets the delay in the 
adjudication of this matter, it finds that additional remand, 
via the Appeals Management Center in Washington, D.C., is 
warranted.  The veteran will be notified if he needs to take 
action.  

In March 2005, the veteran filed a VA Form 21-4142 
identifying two private doctors (Drs. Monserrate, 
Carrasquillo) who treated him during the time period 
encompassed in this appeal.  While that Form 21-4142 appears 
to have been filed in connection with a cervical spine 
disability claim (denied in April 2005), the veteran did 
state therein that both doctors treated him for cervical and 
back pain, and there is clinical evidence elsewhere in the 
file that both doctors did treat him for low back pain.  The 
record does not appear to contain complete copies of records 
from these doctors.  Here, the veteran has specifically 
identified doctors who treated him for the disability at 
issue, and VA did not attempt to obtain the records he 
identified.  Notwithstanding his execution, in March 2006, of 
a pre-printed form provided by VA to the effect that he has 
no other evidence to submit, the Board concludes that an 
attempt should be made to obtain the records that he 
identified in March 2005.  

Furthermore, as the case must be placed on remand status, VA 
has an opportunity to ensure full compliance with its duty to 
assist the claimant with respect to the records of private 
clinicians identified previously in two Forms 21-4142 dated 
in June 2003 (Drs. Carrillo and Carrasquillo), if any exist 
and are missing.  

For instance, several records from Dr. Monserrate are in the 
file, and his June 19, 2003 report reflects that the last 
reported evaluation was on March 20, 2000 (report of which is 
of record).  However, the veteran reportedly was first seen 
on May 1, 1998, and it is unclear whether a May 1998 record 
exists, particularly because Dr. Monserrate's records as 
included in the claims file were submitted by the veteran, 
and not obtained as a result of a VA request to the doctor 
for his records.  Also, his March 2000 report refers to dates 
of prior visits, and it is unclear whether those visits are 
documented.     

Similarly, with respect to Dr. Carasquillo, his April 2003 
report, submitted by the veteran, reflects that the veteran 
was first seen on July 8, 2002.  The veteran, however, 
reported this doctor treated him since 1998.  In any event, 
the claims file contains only the April 2003 report, and that 
report discusses a recommended treatment plan that includes 
25-30 future visits.  The Board cannot determine at this 
juncture whether additional records of Dr. Carasquillo do 
exist.  

With respect to Dr. Carrillo, this doctor reportedly treated 
the veteran from 1998 forward for low back pain (at least 
through mid-2003, when the veteran filed his Form 21-4142).  
There are no records in the claims file bearing Dr. 
Carrillo's name. 

Therefore, the Board directs the following:

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records from 
the San Juan, Puerto Rico, facility are 
obtained and associated with the claims 
file.

2.  Inquire Drs. Monserrate, Carrasquillo, 
and Carrillo to provide complete sets of 
their clinical records.  Obtain from the 
veteran current executed authorizations to 
release private clinical records as needed 
to accomplish this directive.  Ensure that 
all missing private clinical records are 
associated with the claims file before 
readjudication.  

3.  After completing the above, 
readjudicate the entire claim, considering 
whether "staged" ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case (SSOC) that includes 
discussion of all new evidence added to 
the record since the issuance of the last 
SSOC (May 2006) and controlling law and 
regulations.  Give the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.
     
The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or the U.S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


